Citation Nr: 0927681	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-14 100A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to March 24, 1998, 
for the award of a 10 percent rating for a left inguinal 
hernia.

5.  Entitlement to an effective date prior to February 10, 
2002, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

6.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004, September 2004, May 2006, and 
April 2007 rating decisions of Department of Veterans Affairs 
(VA) Regional Offices (ROs).  In October 2005, the Board 
remanded the application to reopen a claim of service 
connection for a low back disorder and the claim for an 
earlier effective date for the TDIU.  During the pendency of 
the appeal the Veteran moved and the RO in Cleveland, Ohio 
currently has jurisdiction over the claims folders.


FINDINGS OF FACT

1.  In December 2000, the Board denied service connection for 
a low back disorder.

2.  Evidence received since the December 2000 Board decision 
is cumulative of that previously of record.

3.  The preponderance of the evidence is against showing that 
at any time during the pendency of the appeal that the 
Veteran's right knee arthritis is manifested by flexion 
limited to 45 degrees and/or extension limited to 10 degrees, 
even taking into account his complaints of pain, or that his 
right knee disability is manifested by instability or 
subluxation.

4.  The preponderance of the evidence is against showing that 
at any time during the pendency of the appeal that the 
Veteran's left knee arthritis is manifested by flexion 
limited to 45 degrees and/or extension limited to 10 degrees, 
even taking into account his complaints of pain, or that his 
left knee disability is manifested by instability or 
subluxation.

5.  Prior to March 24, 1998, the record does not include 
competent and credible evidence that the Veteran's left 
inguinal hernia was postoperative and recurrent, readily 
reducible, or well supported by a truss or a belt as 
contemplated by a 10 percent rating.  

6.  Prior to February 10, 2002, the record does not include 
competent and credible evidence that the Veteran's service-
connected disabilities alone resulted in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation or that he was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

7.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran is service-connected 
for actual loss of a hand or foot, permanent impairment of 
vision of both eyes, or that a service connected disability 
cause ankylosis of a knee or hip or the loss of use of a hand 
or foot.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156, 3.159 (2008).

2.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for right knee arthritis at any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2008).

3.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for left knee arthritis at any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2008).

4.  The criteria for entitlement to an effective date prior 
to March 24, 1998, for the award of a 10 percent disability 
rating for a left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2008).

5.  The criteria for entitlement to an effective date prior 
to February 10, 2002, for TDIU benefits have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 
4.15, 4.16, 4.17, 4.19 (2008).

6.  The Veteran does not meet the criteria for a certificate 
for VA financial assistance for the purchase of an automobile 
with adaptive equipment or for the purchase of adaptive 
equipment alone.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.808, 17.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

In increased rating claims, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds that there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to the application to reopen the claim of service 
connection for a low back disorder, the Board finds that the 
written notice provided in May 2004 and August 2004, prior to 
the September 2004 rating decision, along with the written 
notice provided in March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the specific element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required by 
the Court in Kent, supra, and as to notice of the laws and 
regulations governing disability ratings and effective dates 
as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the September 2004 rating decision 
as to the Dingess requirements, the Board finds that 
providing this notice in the March 2006 letter, followed by a 
readjudication of the claim in the September 2007 
supplemental statement of the case, "cures" the timing 
problem associated with inadequate notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate Kent notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the September 2004 
rating decision, May 2006 statement of the case, and 
September 2007 and March 2008 supplemental statements of the 
case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).  Furthermore, to the extent 
that notices provided were defective, the Board nevertheless 
concludes that any deficiency in the notice did not 
compromise the essential fairness of the appeals process.  
Id.

As to the increased rating claims, the Board finds that the 
written notice provided in October 2006, prior to the April 
2007 rating decision, along with the written notice provided 
in August 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing disability ratings and effective dates as required 
by the Court in Dingess, supra and notice that complies with 
the Court's holding in Vazquez-Flores, supra.  

While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice as to the Vazquez-Flores requirements prior 
to the September 2004 rating decision, the Board finds that 
this notice problem does not constitute prejudicial error in 
this case because a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above notice letters as well as the April 2007 
rating decision and March 2008 statement of the case.  See 
Sanders, supra.  Furthermore, to the extent that notices 
provided were defective, the Board nevertheless concludes 
that any deficiency in the notice did not compromise the 
essential fairness of the appeals process.  Id.

As to the earlier effective date claims, the Board notes that 
the Veteran was not provided notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) prior to the RO's initial 
adjudication of these issues.  Nonetheless, in Dingess, 
supra, the Court held that once service connection is granted 
the claim is substantiated and further notice as to the 
effective date elements is not required.  Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, as 
entitlement to a TDIU has been granted and a 10 percent 
rating for a left inguinal hernia has been established, and 
the Veteran is seeking earlier effective dates for the award 
of the TDIU and for the 10 percent rating for the left 
inguinal hernia, further notice regarding the effective dates 
is not required.  Id.

Despite this lack of obligation to provide the Veteran with 
notice in compliance with 38 U.S.C.A. § 5103(a), the Board 
nonetheless finds that even if VA had such an obligation and 
failed to do so that such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the February 2004 and September 2004 rating 
decisions, May 2006 statement of the case, and the September 
2007 and March 2007 supplemental statements of the case as to 
the claim for an earlier effective date for the TDIU and the 
May 2006 rating decision, November 2006 statement of the 
case, and the September 2007 and March 2007 supplemental 
statements of the case as to the claim for an earlier 
effective date for the 10 percent rating for the left 
inguinal hernia.  See Sanders, supra.  Furthermore, to the 
extent that notices provided were defective, the Board 
nevertheless concludes that any deficiency in the notice did 
not compromise the essential fairness of the appeals process.  
Id.

As to the automobile and adaptive equipment claim, the Board 
finds that the written notice provided in October 2006, prior 
to the April 2007 rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a).  Moreover, even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the Board 
finds that this notice problem does not constitute 
prejudicial error in this case because a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well 
as the April 2007 rating decision and September 2007 
statement of the case.  See Sanders, supra.  Moreover, the 
Board finds that failure to provide the Veteran with notice 
in accordance with the Court's holding in Dingess, supra, 
does not constitute prejudicial error in this appeal because 
for the reasons explained below the appeal is being denied 
and any question as to disability ratings and effective dates 
are moot.  Furthermore, to the extent that notices provided 
were defective, the Board nevertheless concludes that any 
deficiency in the notice did not compromise the essential 
fairness of the appeals process.  Id.

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records.  As to the 
claims for increased ratings, the Veteran was also provided a 
VA examination which provides adequate medical opinions to 
allow the Board to adjudicate the claims because it was 
provided after a review of the record on appeal and an 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran claims that his low back disorders were caused by 
his being blown into a bunker by an explosion that also 
caused his service connected shell fragment wounds to his 
right wrist while serving in combat in the Republic of 
Vietnam.  It is requested that the Veteran be afforded the 
benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the December 2000 Board decision denied the Veteran's claim.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, the Board notes that since the December 2000 
Board decision VA has received additional treatment records 
as well as written statements from the Veteran and his ex-
representative. 

As to the additional treatment records, they are either 
duplicative of records that were found in the claims files at 
the time of the last final decision or show the Veteran's 
continued post-service complaints and treatment for a low 
back disorder.  This includes the May 1996 and June 1996 
private treatment records from Parkview Musculoskeletal which 
notes the Veteran's claim of having had back problems since 
being blown into a bunker while in service and the 
physician's June 1996 opinion that "there is perhaps a 
remote possibility that this is in some way connected [to his 
current low back disorder]."  An almost identical opinion is 
found in a May 1996 letter from Steven E. Mather, M.D., 
Parkview Musculoskeletal, which was part of the record at the 
time of the December 2000 Board decision.

The Board finds that this additional evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
because they do not show that the Veteran's low back disorder 
was caused or aggravated by his military service or that 
arthritis of the low back manifested itself to a compensable 
degree in the first post-service year.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  For this 
reason, this evidence is not new and material as it is 
cumulative of evidence previously considered.  38 C.F.R. 
§ 3.156.

As to the written statements from the Veteran and his ex-
representative that current low back disorders were caused by 
his being blown into a bunker by an explosion that also 
caused his service connected shell fragment wounds to his 
right wrist while serving in combat in the Republic of 
Vietnam, similar claims are found in the record at the time 
when the Board last decided the claim in December 2000.  
Then, as now, lay persons not trained in the field of 
medicine, to include the claimant and his ex-representative, 
are not competent to offer an opinion regarding such medical 
question as to the origins of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements are not competent medical evidence showing that a 
current low back disorder was caused or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his ex-
representative continue to claim that his low back disorder 
was caused or aggravated by his military service is not new 
evidence within the context of 38 C.F.R. § 3.156.  

The Board acknowledges that the veteran's contention that his 
back disability is related, at least in part, to injuries he 
sustained during combat.  In this regard, the Board notes 
that satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  As 
explained above, the Veteran's assertions that he injured his 
back at the time that he sustained shell fragments wounds 
were considered by the Board in its' prior decision.  Thus, 
the Veteran's additional statements concerning his in-service 
injury are not new.  Furthermore, the combat presumption does 
not negate the need for medical evidence of a nexus between a 
service injury or disease and a current disability.  

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Increased Rating Claims

The Veteran contends that his knee disorders include 
increased adverse symptomatology that warrants the assignment 
of increased ratings.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Most recently, a July 2007 rating decision confirmed and 
continued a 10 percent rating for the Veteran's right and 
left knee arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (traumatic arthritis).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the Veteran's 
disability is rated based on limitation of motion of the 
affected parts like arthritis which in this case is his 
knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has also held that 
separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260, and a 
compensable limitation of extension under Diagnostic 
Code 5261 provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both limitation of motion due to arthritis and 
instability, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  The basis for this opinion was that the applicable 
rating criteria, "suggest that those Codes apply either to 
different disabilities or to different manifestations of the 
same disability..."  VAOPGCPREC 23-97. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

As to Diagnostic Codes 5260 and 5261, a review of the record 
on appeal, including the VA and private treatment records as 
well as the results from the Veteran's June 2007 VA 
examination, shows that right knee range of motion, at its 
worst, was 5 to 135 degrees and left knee range of motion, at 
its worst, was 0 to 120 degrees (Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2008)).  See June 2007 VA examination.  Moreover, the June 
2007 VA examiner opined that with repetition the range of 
motion of the knees remained the same.  These opinions are 
not contradicted by any other medical opinion of record.  
Colvin, supra; Evans, supra.  

Therefore, because even taking into account the Veteran's 
complaints of pain as per the Court's holding in DeLuca, 
supra, and 38 C.F.R. §§ 4.40, 4.45 (2008), neither right nor 
left knee flexion is limited to 30 degrees and extension is 
not limited to 15 degrees, an increased rating is not 
warranted due to decreased range of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
required.  Hart, supra.

Likewise, because neither the right nor left knee flexion is 
manifested by both limited flexion to 45 degrees or less and 
limited extension to 10 degrees or more, separate compensable 
ratings are not warranted under these same Diagnostic Codes.  
Id; VAOPGCPREC 9-2004.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings is not required.  Hart, 
supra.

As to whether the Veteran is entitled to a separate 
compensable ratings under Diagnostic Code 5257 due to knee 
instability, the June 2007 VA examiner opined that he did not 
have instability in either knee.  This opinion is not 
contradicted by any of the other medical evidence of record.  
Colvin, supra; Evans, supra.  

Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in the right 
or left knee, separate compensable ratings for knee 
instability are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
This is true throughout the period of time during which his 
claim has been pending and therefore consideration of staged 
ratings is not required.  Hart, supra.

Based on the Veteran's statements to the RO, the Board has 
considered the application of 38 C.F.R. § 3.321(b)(1) (2008).  
Although the Veteran reported that his bilateral knee 
disabilities are more disabling than rated, the evidence does 
not reflect that either disability acting alone caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or required frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board concludes that the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the Veteran's written statements to the RO and the 
claimant's statements to his VA examiners.  In this regard, 
while the Veteran is credible to report on what he sees and 
feels, he is not competent to report that a service connected 
disability meets the criteria for an increased rating because 
such an opinion requires medical expertise which he has not 
been shown to have.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Earlier Effective Date Claims

It is argued that the appellant is entitled to an earlier 
effective date for the 10 percent rating for his left 
inguinal hernia and for a TDIU rating.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Initially, the Board notes that if a Veteran files a claim 
for an increased rating with VA, and the claim is disallowed, 
he has the right to appeal that disallowance to the Board.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).  If the Veteran does not 
perfect an appeal, however, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302(a), 20.1103.  Moreover, Board 
decisions are final on the date issued.  See 38 U.S.C.A. 
§ 7104.

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
shall not be earlier than the date of receipt of application 
thereof or entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
to this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation.  In 
that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2008).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, lay persons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id; 38 C.F.R. 
§ 3.157(b)(2), (3).

Left Inguinal Hernia Claim

As to the claim for an effective date prior to March 24, 
1998, for the left inguinal hernia, while the Veteran 
appealed the April 1980 rating decision which granted service 
connection for a left inguinal hernia and assigned it a 
noncompensable rating, the Board thereafter denied that claim 
in May 1981.  The May 1981 Board decision is final.  See 
38 U.S.C.A. § 7104.  Consequently, the effective date for the 
award of a 10 percent rating for the left inguinal hernia may 
be no earlier than a new application, at some point in time 
after the final May 1981 Board decision, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

With the above in mind, the Board finds that the next writing 
that acts as a claim for an increased rating for the 
Veteran's left inguinal hernia is a letter from the Veteran's 
ex-representative, received by the RO on September 26, 1997.  
The Board finds that this document acts as the Veteran's 
formal claim as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 because it asked the RO for an increased schedular 
rating for his service connected disability which, at that 
time, included his left inguinal hernia.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

The Board will next see if the record contains an earlier 
informal claim for an increased rating for the left inguinal 
hernia pursuant to 38 C.F.R. § 3.157 or an earlier showing of 
entitlement under 38 U.S.C.A. § 5110(b).  

In this regard, the Board finds that while the record 
includes earlier statements from the Veteran and his ex-
representative as well as earlier medical evidence, the 
record does not include any document prior to September 26, 
1997, that could act as an earlier informal claim for an 
increased rating for a left inguinal hernia.

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the question remaining for the Board to consider is whether 
the record established an earlier factual entitlement to a 10 
percent rating for the left inguinal hernia at some time 
between September 26, 1997 (the date of claim), and March 24, 
1998 (the effective date currently assigned by the RO).  
38 C.F.R. § 3.400.  

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7338 
(1997) provided a 10 percent rating for an inguinal hernia 
when the hernia is postoperative and recurrent, readily 
reducible, and well supported by a truss or a belt.  

With the above criteria in mind, the Board notes that the 
September 26, 1997, to March 24, 1998, record is negative for 
complaints, diagnoses, or treatment related to the left 
inguinal hernia.  In fact, the first complaints and/or 
treatment for the left inguinal hernia do not appear in the 
record until October 1998.  See VA medical records dated 
October 9, 1998, and October 27, 1998. 

Moreover, while the Veteran claimed that he met the criteria 
for an increased rating for the left inguinal hernia prior to 
March 24, 1998, he never provided any details as to how he 
qualified for this increased rating and, even if he did, as a 
lay person he is not qualified to provide the medical opinion 
that his left inguinal hernia was readily reducible.  See 
Jandreau, supra; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
also see 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Therefore, since neither a VA healthcare professional in any 
medical record generated between September 26, 1997, and 
March 24, 1998, nor any private healthcare professional in 
any record obtained by VA during this same time period opined 
that the Veteran had a hernia which was postoperative and 
recurrent, readily reducible, and well supported by a truss 
or a belt, the Board finds that the record does not show 
factual entitlement to a 10 percent rating for the left 
inguinal hernia at any time prior to March 24, 1998.  
38 C.F.R. § 4.114, Diagnostic Code 7338. 

As noted above, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.157.  Therefore, even though the 
record shows that the Veteran had a claim for an increased 
rating for the left inguinal hernia pending since 
September 26, 1997, the Board finds that the claim for an 
earlier effective date must be denied because the record does 
not include competent and credible evidence that the claimant 
was entitled to a 10 percent rating for his left inguinal 
hernia prior to March 24, 1998.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The TDIU Claim

As to the claim for an effective date prior to February 10, 
2002, for the TDIU, the Board notes that on March 24, 1998, 
the RO received from the Veteran's ex-representative a letter 
in which he asked for "a 100% rating based on Individual 
Unemployability."  While in August 1998 the RO wrote the 
Veteran and asked that he complete the attached VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability, in order to formally apply for a TDIU, a 
completed VA Form 21-8940 was not thereafter received by the 
RO.  Nonetheless, in statements from the Veteran and/or his 
ex-representative, received by the RO in August 1998, 
November 1999, and January 2000, they continued to request 
that the Veteran receive a 100% rating based on Individual 
Unemployability.  Therefore, the Board finds that the 
March 24, 1998, document acted as the Veteran's formal claim 
for a TDIU as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  See Schafrath, supra.  

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement under 38 U.S.C.A. § 5110(b).  

In this regard, the Board finds that while the record 
includes earlier statements from the Veteran and his ex-
representative as well as earlier medical evidence, the 
record does not include any document prior to March 24, 1998, 
that could act as an earlier informal claim for the TDIU.

Because the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
the question remaining for the Board to consider is whether 
the record established an earlier factual entitlement to a 
TDIU at some time between March 24, 1998 (the date of claim), 
and February 10, 2002 (the effective date currently assigned 
by the RO).  38 C.F.R. § 3.400.  

In this regard, controlling laws provide that a TDIU may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  The record must show that the 
service-connected disabilities alone result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15, 4.16(a).  

For Veteran's who do not meet the 60/70 percent schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU, 38 C.F.R. 
§ 4.16(b) allows the assignment of a TDIU for those 
claimant's who are deemed by the Director of Compensation and 
Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities to be rated totally disabled.  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on his employability must be considered and 
the claim submitted to the Director for determination.  

A review of the record on appeal shows that the Veteran first 
met the 60/70 percent schedular criteria of 38 C.F.R. 
§ 4.16(a) for a TDIU when a December 2000 rating decision 
granted a 70 percent rating for his PTSD effective October 9, 
1998.

Accordingly, the last question for the Board to consider is 
at what time between March 24, 1998, and February 10, 2002, 
the record shows that his service-connected disabilities 
alone resulted in such impairment of mind or body that the 
average person would be precluded from following a 
substantially gainful occupation or at what time between 
October 9, 1998, and February 10, 2002, he is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

In this regard, the record shows that during the time period 
in question the Veteran was service connected for PTSD rated 
as 70 percent disabling from October 9, 1998; a left inguinal 
hernia rated at 10 percent disabling from March 24, 1998; and 
a shell fragment wound of the right wrist and left foot 
calluses each rated as non compensable from September 9, 
1996.

In deciding whether the Veteran meets the criteria for a TDIU 
consideration is given to such factors as the extent of his 
service-connected disabilities and his employment and 
educational background.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  It must also be shown that his 
service-connected disabilities produce unemployability 
without regard to any other intercurrent disability or 
advancing age.  Id.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

With the above criteria in mind, the Board notes that the 
Veteran underwent VA examinations shortly prior to March 
1998, in July 1997, and thereafter in October 1998, January 
2000, and February 2001.  The record also shows that VA 
received private treatment records from Palos Community 
Hospital on April 17, 2001, and from Parkview Musculoskeletal 
on July 10, 2001.

The Board finds that what is significant about these records 
is what they do not show.  Specifically, neither a VA 
healthcare professional in any medical record generated prior 
to February 10, 2002, nor any private healthcare professional 
in any record obtained by VA prior to February 10, 2002, 
opined that his service-connected disabilities alone resulted 
in such impairment of mind or body that the average person 
would be precluded from following a substantially gainful 
occupation or opined that he was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  See 38 C.F.R. §§ 3.340, 4.15, 
4.16(a).  

In fact, the July 1997 psychiatric examiner noted that he was 
employed.  Likewise, the October 1998 social and industrial 
survey reported that he had worked for the United States 
Postal Service for approximately twenty years but in the last 
year he only worked 179 days because of calling in sick 
secondary to depression.  It was also noted that the 
Veteran's lost time from work is caused by his depression and 
is covered by his sick leave.  Thereafter it was opined that, 
while the Veteran is severely affected by his experiences in 
the Republic of Vietnam and the memories of them, he is able 
to continue his full time job although it is difficult for 
him.  Similarly, the October 1998 PTSD examiner noted that 
the Veteran was employed but had problems with confrontations 
with supervisors, had severe social impairment, and his 
Global Assessment of Functioning (GAF) was 40 (Under the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) a GAF 
score of 40 suggests that his psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)").  

Moreover, while the Veteran and his ex-representative claimed 
that the appellant was unemployable due to his service 
connected disabilities, as a lay person they are not 
competent to provide such an opinion.  See Jandreau, supra; 
Buchanan; supra; Espiritu, supra.

As noted above, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  Therefore, even though the 
record shows the Veteran had an informal claim for TDIU 
pending since March 24, 1998, and he met the 60/70 percent 
schedular criteria of 38 C.F.R. § 4.16(a) since October 9, 
1998, the Board must find that the claim for an effective 
date prior to February 10, 2002, for the TDIU must be denied 
because prior to February 10, 2002, the record does not 
include competent and credible evidence that his service-
connected disabilities alone resulted in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation or an opinion 
that he was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.

The Automobile Claim

The Veteran claims that his service connected disabilities 
entitle him to financial assistance in acquiring an 
automobile and adaptive equipment or adaptive equipment only.  
It is also requested that the Veteran be afforded the benefit 
of the doubt. 

VA provides, to eligible persons, financial assistance for 
the purchase of an automobile with adaptive equipment or for 
the purchase of adaptive equipment alone.  38 U.S.C.A. 
§ 3902; 38 C.F.R. § 3.808.  An "eligible person" is one who, 
because of injury or disease incurred or aggravated during 
active military service, is entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, or for permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, or central visual acuity of more than 20/200 if there is 
a field defect in the better eye, or for ankylosis of a knee 
or a hip.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156.  
As to the hands and feet, the medical evidence of record must 
show that no effective function remains other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2008).

Initially, the Board notes that the Veteran is service-
connected for PTSD rated as 100 percent disabling; a left 
inguinal hernia, right and left knee arthritis each rated as 
10 percent disabling; and a shell fragment wound to the right 
wrist and left foot calluses each rated as non compensable.  
See March 2008 rating decision.  

Therefore, because the record does not show and the Veteran 
does not claim that he is service-connected for actual loss 
of a hand or foot, permanent impairment of vision of both 
eyes, or ankylosis of a hip, entailment to the requested 
benefits cannot be granted under these criteria.  38 U.S.C.A. 
§ 3901; 38 C.F.R. §§ 3.808, 17.156.  

As to ankylosis of a knee, while a review of the record on 
appeal shows that the Veteran has a problem with most motion 
in each knee, it has never shown wither knee to be ankylosed.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence 
of ankylosis, the Board may not find ankylosis in either 
knee.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, entailment to the requested benefits cannot be 
granted under this criterion.  38 U.S.C.A. § 3901; 38 C.F.R. 
§§ 3.808, 17.156.  

As to loss of use of a hand or foot, while the record shows 
the Veteran has service connected disabilities of the right 
wrist and left foot and the record shows his complaints and 
treatment for his knee disabilities, the record is negative 
for a medical opinion that the adverse symptomatology caused 
by any of these service-connected disabilities equates to no 
effective function remaining in either hand or foot other 
than that which would be equally well served by an amputation 
stump with use of a suitable prosthesis.  See 38 C.F.R. §§ 
3.350(a)(2), 4.63, 4.71a.  

As to any statement by the Veteran that his problems with his 
knees and or hand amount to loss of use of the feet or hand, 
the Board finds that these claims are not persuasive because, 
while it is arguable that the Veteran is competent to report 
on the problems he is having with his knees and wrist because 
they are observable by a lay person, he is not competent to 
provide the opinion that the problems are permanent because 
this opinion requires medical expertise which he does not 
have as a lay person.  Buchanan, supra; Espiritu, supra; 
Evans, supra.

Therefore, the Board finds that entitlement to an automobile 
and adaptive equipment or adaptive equipment only must be 
denied based on these theories of entitlement.  38 U.S.C.A. § 
3901; 38 C.F.R. §§ 3.808, 17.156.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disorder is denied.

A rating in excess of 10 percent for right knee arthritis is 
denied.

A rating in excess of 10 percent for left knee arthritis is 
denied.

Entitlement to an effective date earlier than March 24, 1998, 
for the award of a 10 percent rating for a left inguinal 
hernia is denied.

Entitlement to an effective date earlier than February 10, 
2002, for the grant of a TDIU is denied. 

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only is denied.



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


